IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-32,594-04




EX PARTE STEVEN DUANE CATHCART, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1107125 IN THE 248TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In accordance with a plea agreement,
Applicant was convicted of robbery, and sentenced to twelve years’ imprisonment. Applicant’s
appeal was dismissed for lack of jurisdiction. Cathcart v. State, No. 01-07-01026-CR (Tex.
App.–Houston [1st Dist.] Dec. 11, 2008, pet. ref’d) (not designated for publication). 
            Applicant alleges, inter alia, that he received ineffective assistance of counsel, that his plea
was involuntary, and that his plea was “unlawfully induced.”  On January 26, 2010, the trial court
signed findings of fact and conclusions of law recommending that relief be denied. This Court has
undertaken an independent review of all the evidence in the record. We agree that relief should be
denied. Based upon the trial court’s findings of fact and conclusions of law, as well as our
independent review of the record, we deny relief on all Applicant’s claims. 
 
Filed: May 12, 2010
Do not publish